Citation Nr: 0503915	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  04-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative osteoarthritis of the lumbar spine

3.  Entitlement to service connection for a left hip 
disability as secondary to the veteran's service-connected 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law 


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1974 until August 
1974 and again from August 1977 until November 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from January 2004 and May 2004 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan.

The Board notes that in December 2003, the veteran raised a 
claim of entitlement to service connection for a left ankle 
disability as secondary to his service-connected residuals of 
a right ankle fracture.  The RO provided VCAA notice as to 
that claim in correspondence dated in March 2004.  However, 
the claim has not yet been adjudicated by the RO.  In a 
communication received by the RO in June 2004, the veteran, 
through his accredited representative, inquired as to the 
status of the left ankle claim.  It does not appear that a 
response to that letter has been issued.  Therefore, the 
Board refers this issue to the RO for appropriate action.  In 
so doing, the Board further acknowledges that the veteran's 
claims of entitlement to service connection for left knee and 
neck disabilities, as well as his request to reopen claims of 
entitlement to service connection for hypertension and 
depression, were deferred in a May 2004 rating decision.  The 
RO should take appropriate action with respect to these 
claims as well.  


FINDINGS OF FACT

1.  The veteran's residuals of a right ankle fracture are 
manifested by complaints of pain and instability; 
objectively, the competent evidence reveals limitation of 
motion, pain on movement and use of assistive devices but 
fails to show ankylosis or abduction, adduction, inversion or 
eversion deformity.  

2.  The veteran's degenerative osteoarthritis of the lumbar 
spine is manifested by complaints of pain; objectively, there 
was limitation of motion but no ankylosis and no neurological 
findings.

3.  The competent evidence fails to demonstrate any current 
diagnosis of a left hip disorder.

4.  There is no competent opinion of etiology finding that 
the veteran's left hip complaints are causally related to the 
veteran's service-connected residuals of a right ankle 
fracture.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5270 (2004).

2.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for osteoarthritis of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5292 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (effective 
September 26, 2003).  

3.  A left hip disability was not incurred in or aggravated 
by active service, nor may such be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VA letter issued in July 2003 apprised the appellant of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is noted that, at the time of the July 2003 communication 
discussed above, the veteran's lumbar spine claim concerned 
entitlement to service connection.  Subsequently, service 
connection was granted and his current lumbar spine claim is 
for a higher disability evaluation.  In this vein, it has 
been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Therefore, although no VCAA notice was provided as to 
the increased rating claim, because the July 2003 letter 
adequately addressed the underlying service connection claim 
for the lumbar spine, no further notice is required due to 
the holding in VAOPGCPREC 8-2003.  

Returning more generally to the duty to notify under the 
VCAA, a recent case of the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with 38 U.S.C.A. 
§ 5103 required that the VCAA notice requirement be 
accomplished prior to an initial unfavorable determination by 
the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  

In the present case, the appellant received appropriate 
notice prior to the initial unfavorable rating decisions 
issued in January 2004 and May 2004.  As such, the timing 
requirements of Pelegrini II have been satisfied  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, lay statements from the veteran's 
past employer are associated with the claims folder.  
Finally, the veteran's statements in support of his claim are 
affiliated with the claims file.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations 

Disability evaluations-in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, as in the case of the veteran's lumbar 
spine claim, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In all other 
instances, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

 Direct Service Connection

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary Service Connection

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or disability. 38 C.F.R. § 3.310(a) (2004). To 
establish entitlement to service connection on a secondary 
basis, there must be competent medical evidence of record 
establishing that a current disability is proximately due to 
or the result of a service-connected disability.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service- 
connected disability. See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

I.  IR- residuals of a right ankle fracture

Procedural background

Service connection was first granted in June 1978 for 
residuals of a right ankle fracture.  At that time, a 
noncompensable evaluation was assigned.  Subsequently, a May 
1997 rating decision increased the veteran's rating to 10 
percent.  That rating was confirmed by the Board in a final 
decision dated in November 1997.  The veteran later claimed 
that his right ankle disability had worsened in severity, 
and, in a September 1999 rating decision, his evaluation was 
increased to 20 percent.  The veteran again claimed a 
worsening of symptomatology in a June 2003 statement.  The 
January 2004 rating action on appeal granted an increase in 
evaluation to 30 percent disabling, effective from the date 
of the claim.  

As noted above, the RO, in January 2004 increased the 
veteran's disability rating from 20 to 30 percent disabling.  
However, it is noted that a subsequent RO decision assigning 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the Board will proceed with 
appellate review of the propriety of the assigned rating.

The veteran's claim for an increased rating for his service-
connected residuals of a right ankle fracture was received on 
June 16, 2003.  As such, the rating period on appeal is from 
June 15, 2002, one year prior to the date of receipt of the 
reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2).

Factual background

VA clinical reports dated in 2002 indicate pain of 6 out of 
10 for the veteran's right ankle discomfort.

In a June 2003 private treatment report, the veteran stated 
that his right ankle had been sprained or broken at least 12 
times.  At that time, the veteran complained of right ankle 
pain.  Mild edema was noted, along with a decreased range of 
motion.  The veteran had fallen recently at work and 
examination revealed red bumps on the right ankle, with spots 
of blood coming to the surface.  Moreover, the ankle was 
tender to any plane of movement.  

VA outpatient treatment records dated in 2003 reveal 
treatment for a right ankle disability.  Such reports showed 
complaints of pain, instability and swelling that worsened 
over the course of the day.  

A June 2003 x-ray report indicated an old healing fracture at 
the lateral malleolus, right ankle.  There was no evidence of 
recent injury.  The signs and symptoms were chronic right 
ankle pain.

In a letter dated in July 2003, the veteran's supervisor 
stated that his ankle had given out at work on several 
occasions, causing him to fall down.  It was noted the 
veteran also would constantly stand on his left side to 
relieve the pressure from his right ankle.  She further 
stated that the veteran was sometimes sent home from work 
because his ankle hurt so badly on those occasions that he 
was unable to stand or walk.  She also noted that the veteran 
was allowed to sit down on the job in order to accommodate 
his right ankle disability.  

The veteran was examined by VA in August 2003.  He complained 
of constant pain in his right ankle, rated at a 10 out of 10.  
He also noted occasional swelling and reported that his right 
ankle condition affected his work.  He took Naprosyn for 
pain.  The veteran brought a cane with him but was able to 
walk without it.  

Objectively, the veteran's equilibrium was satisfactory.  
There was no deformity or swelling of the right ankle and 
alignment was satisfactory.  The veteran complained of pain 
on palpation on both sides of the ankle.  His range of motion 
was to 10 degrees of extension, with complaint of pain.  He 
had flexion to 15 degrees, also with complaint of pain.  He 
had right and left lateral flexion to 15 degrees, inversion 
to 10 degrees and eversion to 5 degrees, with complaints of 
pain.  The examiner described the veteran's limitation of 
motion as mild.  

VA x-rays taken in August 2003 revealed osteoarthritic 
changes of the right ankle with sclerosis of the joint 
margins.  There were small bony spurs arising from the 
margins of the distal medial and lateral malleolus.  There 
was also minimal deformity of the distal fibula and lateral 
malleolus, possibly from a previous trauma.  Another x-ray 
report noted the absence of an acute fracture or significant 
soft tissue swelling.  

A September 2003 report indicated that the veteran took 
codeine and used a cane.  He also used naprosyn, a muscle 
relaxer.  The veteran rated his pain as a 10/10, reduced to 
an 8.5/10 after taking the muscle relaxer.  In another 
September 2003 VA clinical record, the veteran rated his pain 
as an 8 out of 10.  At that time, an objective examination 
revealed no swelling or deformity of the right ankle.  There 
was tenderness about the right lateral malleolus.  Abduction 
and adduction of the right ankle were painful.  Plantar and 
dorsiflexion were intact.

VA X-rays of the right ankle taken in September 2003 revealed 
some deformity of the lateral malleolus.  There was no 
evidence of any displaced fracture and the ankle joint spaces 
appeared normal.  The soft tissue was also normal in 
appearance.  The impression was possible old trauma, lateral 
malleolus.  

Treatment reports dated from December 2003 to January 2004 
from MidMichigan Health and Rehabilitation Services reveal 
physical therapy for the veteran's right ankle disability.  
In those reports, it is noted that the right ankle cracked 
frequently.  Further, the veteran had very little active 
motion and there was increased pain with passive motion.  

In a January 2004 treatment report written by K. R. B., M.D., 
the veteran complained of sharp pain in the sinus tarsi and 
medial posterior aspect of the right ankle.  There was a 
painful clicking deep inside with walking.  The veteran 
described the pain as aching and sharp, rated as a 9.5 out of 
10.  The veteran walked with a cane.  He stated that at times 
the right ankle would go out.  Objective examination yielded 
diagnoses of reflex sympathetic dystrophy, right lower 
extremity and anterior lateral impingement syndrome.  

In a statement received by the RO in March 2004, the veteran 
stated that he wore shoes only when he had to, because his 
right ankle osteoarthritis made it painful to do so.  He 
stated that his gait causes him to get blisters on his right 
foot and on his right ankle at the joint area, as well as on 
top of his foot.  The veteran also remarked, that, in part 
due to his right ankle problems, he was unable to participate 
in basketball, bike riding skiing and motorcycling as he had 
done in the past.  He also had to stop practicing karate an 
engaging in home and car repairs.  Finally, the veteran 
stated that he was also unable to participate in household 
chores, as he would like to.  

In an April 2004 VA podiatric report, the veteran complained 
of continuous right ankle pain.  He stated that he could not 
bear any weight.  The veteran worked on his feet and needed 
to take a pill about once an hour to manage his pain.  
Moreover, his right ankle pain prevented him from sleeping at 
night.  Objectively, there was extreme pain with range of 
motion.  There was also pain with pronation and supination of 
the right foot.  The assessment was severe degenerative 
arthritis of the right ankle and foot.  The examiner stated 
his belief that the veteran should not be working due to the 
amount of pain it causes.  He also believed further 
orthopedic surgery was necessary, possibly an ankle fusion, 
in order to alleviate the veteran's symptomatology.  The 
examiner recommended a Zero G suspension walker that takes 
pressure off the foot.  

Another April 2004 VA podiatric record indicated right ankle 
pain rated as 10 out of 10.  The pain characteristics 
included sharp, dull, pressure, aching, stabbing, burning and 
throbbing sensations.  

In a May 2004 private treatment record, it was noted that the 
veteran fell a couple of times every day due to his ankle 
turning.  The veteran was sore to palpation just distal to 
the medial and lateral malleoli and at the calcaneal 
tuberoscity.  There was a definite end point of dorsiflexion 
that started at about 10 degrees of plantar flexion, where 
pain became intolerable.  A special cast for the right ankle 
was made to alleviate the veteran's symptoms.  



Analysis

The veteran is presently assigned a 30 percent rating for 
residuals of a right ankle fracture, pursuant to Diagnostic 
Code 5270.  Under that Code section, a 30 percent disability 
rating may be assigned for ankylosis of the ankle in plantar 
flexion between 30 and 40 degrees or in dorsiflexion between 
zero and 10 degrees.  A 40 percent rating applies where the 
ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity.  

The competent evidence of record does not establish that the 
ankle is ankylosed in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees.  While 
the clinical record consistently demonstrates decreased range 
of motion with pain, the right ankle has not been shown to be 
ankylosed, or manifest functional impairment comparable to 
ankylosis, at more than 40 degrees of plantar flexion, or in 
dorsiflexion at more than 10 degrees, even with consideration 
of additional functional impairment due to pain.  
Furthermore, the competent evidence fails to demonstrate 
abduction, adduction, inversion or eversion deformity such as 
to warrant the next-higher evaluation under Diagnostic code 
5270.  

As explained above, the schedular criteria have not been 
satisfied, the veteran's disability picture is found to more 
closely approximate the presently assigned 30 percent 
evaluation.  As such, an increased rating is not warranted.

In arriving at the above conclusion, the Board has considered 
additional functional limitation due to factors such as pain 
and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).   Indeed, the veteran 
frequently rated his right ankle pain as a 9.5 or 10 out of 
10.  Moreover, the evidence clearly reveals considerable 
right ankle pain and limitation of motion.  The evidence 
further indicates that the veteran uses a cane and an 
orthotic device known as the Zero G suspension walker.  The 
evidence also establishes that the veteran requires 
medications to alleviate his symptoms.  Finally, the 
veteran's right ankle disability has prevented him from 
participating in various recreational and household 
activities and has impacted his ability to perform his job.  
As to the latter, a July 2003 letter from his supervisor 
attests to falls on the job due to the right ankle giving 
out.  That letter also noted that, on occasion the veteran 
was sent home from work due to severe right ankle pain, to 
the extent where the veteran could not stand or walk.  

In spite of the evidence of pain and instability discussed 
above, the Board maintains that such has already been 
contemplated in the assignment of a 30 percent evaluation 
under Diagnostic Code 5270 and that, as such, the presently 
assigned 30 percent evaluation is appropriate.  Indeed, the 
veteran is rated only by analogy under Diagnostic Code 5270, 
for ankylosis of the ankle.  As there have been no findings 
of ankylosis in the record, assignment of the 30 percent 
rating under that Code section indicates that the veteran's 
pain and functional limitation has already been accounted 
for.  Moreover, in the absence of an amputation, there are no 
other Diagnostic Codes under which a higher evaluation may be 
assigned.  

In conclusion, the veteran does not meet the diagnostic 
criteria for assignment of the next-higher 40 percent 
evaluation under Diagnostic Code 5270.  Moreover, as the 
veteran's pain and functional limitation have already been 
contemplated in the assignment of a 30 percent rating, a 
higher evaluation is not for application.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.



II.  IR- degenerative osteoarthritis of the lumbar spine

Factual background

Chiropractic records dated in 1986 reveal lower back 
complaints.  

Records dated in 1991 from Michigan Department of Education 
Rehabilitation services reveal complaints of back pain and 
numbness.  The veteran stated that when he bent over, his 
back goes out and he cannot stand upright.  

The veteran's low back was examined in April 1992.  No 
abnormalities were detected at that time.  There was no point 
tenderness to palpation or percussion over the spinous 
processes.  

The evidence of record next shows that in August 2003, the 
veteran was examined by VA.  He complained of lower back 
pain.  Physically, he had normal lumbar lordosis.  Muscle 
tone was good, without any spasm or atrophy.  The veteran 
complained of pain on the left side.  He resisted extension 
to 0 degrees with complaint of severe pain.  He also resisted 
flexion to 0 degrees, with complaints of severe pain.  Right 
and left lateral flexion was to 10 degrees with pain and 
rotation is to 10 degrees with pain.  There was manifestation 
of incoordination and functional loss due to subjective 
complaints of pain.  The lower extremities were negative for 
any neurological deficiency and straight leg raise was to 60 
degrees with complaint of pain.  Lasegue test was negative.  
X-rays showed osteoarthritic changes.

Also in August 2003, the veteran reported to MidMichigan 
Health Park with complaints of back pain.  There was spasm of 
the lumbar spine.  

Analysis

The May 2004 rating decision on appeal was the initial rating 
decision which granted service connection for degenerative 
arthritis of the lumbar spine, and assigned an initial 40 
percent evaluation.  Therefore, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran is presently assigned a 40 percent disability 
evaluation for osteoarthritis of the lumbar spine.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  In turn, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004), 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Before proceeding further, it is noted that the schedular 
criteria for evaluating disabilities of the spine underwent 
revision during the pendency of this appeal.  Such change was 
effective September 26, 2003.  

Prior to September 26, 2003, lumbar spine range of motion was 
addressed at Diagnostic Code 5292.  That Code section 
provides a 10 percent disability rating for slight limitation 
of motion.  A 20 percent evaluation is assigned where the 
evidence demonstrates moderate limitation of motion.  
Finally, a 40 percent rating is for application where there 
is severe limitation of lumbar motion.  

Thus, the veteran is presently assigned the maximum allowable 
disability evaluation pursuant to Diagnostic Codes 5010-5292, 
as they existed prior to September 26, 2003.  In order to 
attain a higher rating, then, alternate rating codes must be 
consulted.  

Here, Diagnostic Code 5285 affords ratings in excess of 40 
percent.  However, that Code section concerns vertebral 
fracture.  As the evidence fails to establish such vertebral 
fracture, that Code section is inapplicable.  Likewise, as 
the evidence fails to demonstrate ankylosis, Diagnostic codes 
5286 and 5289 do not apply.  Finally, although Diagnostic 
Code 5293, for intervertebral disc syndrome, affords a rating 
in excess of 40 percent, that Code section is also 
inapplicable here, because the evidence fails to demonstrate 
degenerative disc disease.  Moreover, VA examination in 
August 2003 failed to show any neurological deficiencies.  
For these reasons, the veteran's disability picture is not 
consistent with the criteria for intervertebral disc 
syndrome, obviating the need for analysis under that Code 
provision.  

Thus, for the reasons articulated above, the rating schedule 
for spinal disabilities, as it existed prior to September 26, 
2003, fails to provide a basis for an increased rating for 
the veteran's osteoarthritis of the lumbar spine.  

Beginning September 26, 2003, degenerative arthritis of the 
spine is contemplated under Diagnostic Code 5242.  That code 
section utilizes a general rating formula for diseases and 
injuries of the spine.  Under such formula, an evaluation of 
40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine. An evaluation of 
50 percent requires unfavorable ankylosis of the entire 
thoracolumbar spine. 

Thus, in order to achieve the next-higher 50 percent 
evaluation under the revised criteria for disabilities of the 
spine, the evidence must establish unfavorable ankylosis of 
the entire thoracolumbar spine.  However, the clinical 
evidence does not show any findings of unfavorable ankylosis, 
precluding an award of the benefit sought on appeal.

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In so considering, the Board acknowledges complaints 
of severe pain with range of motion upon VA examination in 
August 2003.  The Board further acknowledges a finding of 
incoordination and functional loss at that examination, 
though it appears to be based solely upon the veteran's 
subjective complaints.  In any event, the Board finds that 
such pain, incoordination and functional loss have already 
been fully contemplated in the presently assigned 40 percent 
rating, representing the maximum evaluation under the 
limitation of motion Codes as they existed when the rating 
was granted.  Due to the complete absence of ankylosis, the 
Board holds that the veteran's disability picture does not 
more closely approximate the next-higher 50 percent 
evaluation under Diagnostic Code 5242 of the revised general 
rating formula for disabilities of the spine.   

In conclusion, then, it is found that the veteran's 40 
percent disability rating for osteoarthritis of the lumbar 
spine is appropriate over the entirety of the claims period 
and that there is no basis for an increased evaluation under 
the law prior to, or effective from, September 26, 2003.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

III.  Service connection- left hip condition, secondary to 
residuals of a right ankle fracture

Factual background

The service medical records do not show any complaints of 
findings of a left hip disability, nor does the veteran 
contend that a left hip disability was incurred in or 
aggravated by active duty.

Following service, the veteran's left hip was evaluated at a 
VA examination in August 2003.  At that time, alignment was 
normal and leg length was equal.  He had full range of motion 
without any complaints.  X-rays were negative.  

The record contains no findings pertaining to any abnormality 
of the left hip.

Analysis

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of degenerative disease of the left hip within 
the applicable time period, or at any time, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of service 
connection on a nonpresumptive direct basis, and on a 
secondary service connection basis.  As noted above, the 
service medical records are negative for demonstration of any 
abnormality of the left hip, and the record does not 
demonstrate a current left hip subsequent to service.  In 
essence, the veteran is claiming that his left hip problems 
are secondary to his service-connected residuals of a right 
ankle fracture.  To successfully establish this claim, the 
evidence of record must contain a competent medical opinion 
of etiology stating that it is at least as likely as not that 
the veteran has a left hip disability that is proximately due 
to or the result of service or service-connected residuals of 
a right ankle fracture.  Here no such opinion exists.  
Indeed, the evidence of record fails to establish a current 
diagnosis of a left hip disability upon which a valid 
etiological opinion could be based.  To the contrary, VA 
examination August 2003 showed that left hip alignment was 
normal and leg length was equal.  The veteran had full range 
of motion without any complaints and x-rays were negative.  

Considering the facts discussed above, an award of service 
connection is not justified here, on a secondary basis or 
otherwise.  The Board finds support for this conclusion in a 
decision of the United States Court of Appeals for Veterans 
Claims, which interpreted the requirement of current 
disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

In summary, inasmuch as the veteran has no current diagnosis 
of a left hip disability, the preponderance of the evidence 
is against the veteran's claim and service connection for 
such is not warranted.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Accordingly, the veteran's claim of service connection must 
fail.  The benefit sought on appeal is denied.  


ORDER

Entitlement to an increased rating for residuals of a right 
ankle fracture is denied.

Entitlement to a higher initial evaluation for degenerative 
osteoarthritis of the lumbar spine is denied.

Entitlement to service connection for a left hip condition, 
to include as secondary to the veteran's service-connected 
residuals of a right ankle fracture, is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


